Opinion issued June 13, 2013




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-13-00394-CR
                              NO. 01-13-00395-CR
                                    ____________

                   LAMAR CORNELIUS BROWN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1334005 & 1339422


                          MEMORANDUM OPINION

      Appellant Lamar Cornelius Brown pleaded guilty to two felony offenses of

aggravated robbery with a deadly weapon. The trial court found appellant guilty of

both offenses, and in accordance with the terms of appellant’s plea agreements with

the State, sentenced appellant to confinement for 18 years in the Institutional
Division of the Texas Department of Criminal Justice for each offense, to run

concurrently. Appellant has filed pro se notices of appeal. We dismiss the appeals.

      In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certifications are included in the records on appeal. See

id. The trial court’s certifications state that these are plea-bargain cases and that the

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The records

support the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

these appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006)

(“A court of appeals, while having jurisdiction to ascertain whether an appellant

who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”).




                                            2
      Accordingly, we dismiss the appeals for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3